Exhibit 10.21

 

Audit Committee Charter




The Audit Committee (the "committee"), of the Board of Directors (The "board")
of The Exploration Company of Delaware, Inc. (the "company"), will have the
oversight responsibility, authority and specific duties as described below.

Composition

The committee will be comprised of three or more financially astute directors as
determined by the board. The members of the committee will meet the independence
and experience requirements of the Nasdaq Stock Market ("Nasdaq"). At least one
member of the committee must qualify as a "financial expert" under the
requirements put forth by the Securities and Exchange Commission ("SEC"). The
members of the committee will be elected annually at the organizational meeting
of the full board held immediately after the annual shareholders meeting and
will be listed in the annual report to shareholders. One of the members of the
committee will be elected committee chair by the board.

Responsibility

The committee is a part of the board. Its primary function is to assist the
board in fulfilling its oversight responsibilities with respect to (i) the
annual financial information to be provided to shareholders and the SEC; (ii)
the system of internal controls that management has established; and (iii) the
external audit process. In addition, the committee provides an avenue for
communication between the independent accountants, financial management and the
board. The committee should have a clear understanding with the independent
accountants that they must maintain an open and transparent relationship with
the committee, and that the ultimate accountability of the independent
accountants is to the committee. The committee will make regular reports to the
board concerning its activities.

While the audit committee has the responsibilities and powers set forth in this
charter, it is not the duty of the audit committee to plan or conduct audits or
to determine that the company's financial statements are complete and accurate
and are in accordance with generally accepted accounting principles. This is the
responsibility of management and the independent auditor. Nor is it the duty of
the audit committee to conduct investigations, to resolve disagreements, if any,
between management and the independent accountants or to assure compliance with
laws and regulations and the company's business conduct guidelines.

Authority

The committee is granted the authority to investigate any matter or activity
involving financial accounting and financial reporting, as well as the internal
controls of the company. In that regard, the committee will have the authority
to approve the retention of external professionals to render advice and counsel
in such matters. All employees will be directed to cooperate with respect
thereto as requested by members of the committee.

Meetings

The committee is to meet at least four times annually and as many additional
times as the committee deems necessary. Content of the agenda for each meeting
should be cleared by the committee chair. The committee is to meet in separate
executive sessions with the chief financial officer and the independent
accountants at least once each year and at other times when considered
appropriate.


Attendance

Committee members will strive to be present at all meetings. As necessary or
desirable, the committee chair may request that members of management and
representatives of the independent accountants be present at committee meetings.

Specific Duties

In carrying out its oversight responsibilities, the committee will:

1. Review and reassess the adequacy of this charter annually and recommend any
proposed changes to the board for approval. This should be done in compliance
with applicable Nasdaq audit committee requirements.

2. Review with the company's management and independent accountants the
company's accounting and financial reporting controls. Obtain annually in
writing from the independent accountants their letter as to the adequacy of such
controls.

3. Review with the company's management and independent accountants significant
accounting and reporting principles, practices and procedures applied by the
company in preparing its financial statements. Discuss with the independent
accountants their judgements about the quality, not just the acceptability of
the company's accounting principles used in financial reporting.

4. Review the scope and general extent of the independent accountant's annual
audit. The committee's review should include an explanation from the independent
accountants of the factors considered by the accountants in determining the
audit scope, including the major risk factors. The independent accountants
should confirm to the committee that no limitations have been placed on the
scope or nature of their audit procedures. The committee will review annually
with management the fee arrangement with the independent accountants.

5. The committee is directly responsible for the appointment, compensation,
retention and oversight of the registered public accounting firm that is
retained to perform audit services and issue an audit report (elsewhere referred
to as the "independent accountants" or "auditor"). The independent accountants
shall report directly to the committee.

6. Requests for non-audit services to be provided by the independent auditor
will come to the committee for approval prior to engagement of the auditor, in
accordance with established procedure.

7. Review and approve in advance any related-party transactions that qualify
under Item 404 of Regulation S-K.

8. Prepare the report that the SEC requires to be included in the Company's
annual proxy statement and review the matters described in such report.

9. Review the complaint handling procedure and retention policy for adequacy.
Follow-up on complaints or tips received regarding accounting, internal
accounting controls and/or auditing matters.  

Last modified in January 2004.